Citation Nr: 0506164	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic respiratory 
disability including bullous emphysema, status post left 
bolectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from May 1955 to February 
1957, during which time he was stationed in Korea. 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran provided testimony at personal hearing held 
before a Hearing Officer at the RO in March 2004, of which a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There are no available service medical records other than a 
physical examination report dated in February 1957.

There are two primary arguments raised in this as to the 
source of the veteran's current chronic respiratory disorder.  
First, it was suggested by the veteran that he started 
smoking cigarettes in service and that this caused his 
respiratory disorders.  The veteran has admitted to having 
been a heavy cigarette smoker until he quit sometime in 1974 
or thereabouts.

Second, the veteran has argued that his exposure to toxins 
while in Korea was responsible for his chronic respiratory 
disorder.  

The Board would note that during the course of this appeal 
and before, a great deal of discussion has taken place in and 
out of Congress as to whether benefits should or should not 
be granted by VA for residuals of cigarette smoking and/or 
nicotine addiction, and under what circumstances, etc.  These 
and VA related guidelines and mandates are now available, but 
have not been so fully addressed by the RO that it is clear 
that the veteran understands the implications thereof as they 
relate to his specific claim. 

Private clinical records are in the file showing that the 
veteran has been treated for serious respiratory problems 
including emphysema and chronic obstructive pulmonary disease 
(COPD), and has undergone surgery and extensive therapies 
including steroids.  

There are no definitive opinions of record as to the 
causation(s) of any of these respiratory disorders.  

However, it is noted that one clinical report dated in 
September 1997 referred to the veteran's having worked for a 
"national cash register company with a lot of solvents".  
This would seem to imply that one or more of the respiratory 
problems may be due to exposure to toxic substances, in which 
case it is conceivable that the toxic substance might be as 
likely due either to that to which the veteran may have been 
exposed in service as to which he may have been exposed since 
service.  In neither case is the evidence clear-cut.  And 
this aspect of the case has not been addressed by the RO.

Recently, the veteran has submitted directly to the Board a 
packet of scientific materials and has asked that additional 
evidence be obtained including from the Armed Forces 
Institute of Pathology as to results of multiple necropsies 
from K-9 units that served in Korea and other related 
matters.  It is not clear the extent to which all or part of 
this information might be pertinent to his claim; and/or 
whether, if other evidence is obtained, and/or opinions can 
be responsibly provided, whether the time and involvement 
required to obtain such materials would be necessary.

It is also unclear from the record as to exactly what type of 
units the veteran served while in Korea.  His DD-214 is of 
record but is not particularly helpful in determining the 
exact units as required for the cited studies.  

However, documentation is in fact now available as to a 
number of units who were in fact exposed to toxins while in 
Korea.  In such cases, the VA guidelines reflect that such 
claims must be developed for proof of exposure.  That has not 
been done herein.

Finally, it is noted that recently, additional guidelines 
have been issued within VA as to exposure to Agent Orange and 
other toxins outside Vietnam.  [See, i.e., Veterans Service 
Center Managers Call, March 2003, Policy Staff Items: "Agent 
Orange Outside of Vietnam"].  In essence, if there was 
exposure, the diseases are entitled to the same presumptions 
as if they were a result of similar exposure in Vietnam under 
38 C.F.R. § 3.309(e).  

However, in that regard, while it is noted that the veteran 
has a variety of serious respiratory problems, it is unclear 
whether the veteran has any respiratory disorder which would 
fall within the presumptions.

However, it should be noted that notwithstanding the 
foregoing presumption provisions, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In any event, given the complexity of the medical questions 
involved in this case, the two parallel hypotheses upon which 
service connection might be granted, the clinical evidence 
available versus absent medical opinion to support either, 
and the nature of pertinent and pivotal regulations which 
have not been fully applied, the Board has no choice but to 
remand the case for further development.  The case is 
REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In that regard, he is encouraged to 
provide additional clinical information 
as to VA or private care for his 
respiratory problems, and the RO should 
assist him in obtaining all such records.

The veteran should be asked to provide 
specific details of his exposure to 
toxins since service, including in 
employment circumstances.  If he is able 
to provide guidance for records he is 
himself unable to obtain, the RO should 
assist him, including with former 
employers.

2.  The RO should obtain all information 
available on the units with which the 
veteran served from the service 
department to the lowest possible common 
denominator, i.e., company, platoon or, 
if possible, squad levels, along with 
locations of those units at the time of 
his service, lessons learned, and all 
other pertinent information available 
from the service department.  This should 
be entered into the claims file.  
Information about exposure to toxic 
substances must be pursued to the extent 
possible, and all potential avenues for 
obtaining pertinent information suitably 
addressed.

3.  The case should then be referred to a 
VA examiner who specializes in pulmonary 
disorders, to whom the pertinent VA 
guidelines cited above have been provided 
with regard to exposure to toxins outside 
Vietnam, and who has been provided the 
opportunity to review the veteran's 
entire file prior to rendering an 
opinion.  

If the RO can obtain reports of the 
studies or any portions thereof which are 
mentioned in the veteran's recent 
scientific packet are available, these 
should also be supplied to the examiner.  
However, if it appears that this 
acquisition will result in inordinate 
delay, the case should be reviewed 
without the study results at this time.  
All evidence obtained pursuant to this 
development must be made available along 
with the remainder of the claims file 
prior to the assessment.

The examiner should be asked to answer 
the following questions: (a) what is more 
likely than not the cause of each of the 
veteran's various respiratory disorders, 
to include cigarette smoking and/or 
nicotine addiction or dependence in or 
since service, exposure to toxins in 
service or since service, or other 
causes; (b) what are each of the 
respiratory disorders; and (c), if one or 
more disorders are caused by one agent 
and others caused by another, this should 
be delineated.  All opinions should be 
annotated to the evidence of record.

3.  The case should then be reviewed by 
the RO under all appropriate standards, 
and if the decision remains adverse to 
the appellant, the RO should issue a 
comprehensive SSOC, and the veteran and 
his representative should be given the 
opportunity to respond.  

The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


